Case 1:19-ev-O1960-AIN-SDA Document ¢2)FiddO4@9A/99 PAgge bila

 

'20/1g
Be ASN OGEOAINSBA BOUIN FE RHE PAGES dt fo

I. LEGAL BASIS FOR CLAIM

State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or ina
action (against federal defendants).

   

Violation of my federal constitutional rights

L) Other:

 

Il. PLAINTIFF INFORMATION

Each plaintiff must provide the following information. Attach additional pages if necessary.

Sho Sloun s\n

First Name Middle Initial Last Name

 

State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.

 

Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)

RRVC

Current Place of Detention

O%- 07 Aan A Queens NW

Institutional Address .
e . Nory .
(\| CANS vy “KB \0019
County, City State Zip Code
Ill. PRISONER STATUS

Indicate below whether you are a prisoner or other confined person:

C Pretrial detainee

C1 Civilly committed detainee
Immigration detainee

OC Convicted and sentenced prisoner
CO Other:

 

Page 2
CREELIP GYHOISSO-AIN-SDA Document &2 Field 0409499 PRggOnbia

IV. DEFENDANT INFORMATION

To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach

additional pages as necessary.

Defendant 1: OL ver D Cow VON Wen-nrewnahes LOY |

First Name Last Name Shield Aaelih me:

New Uo UA as\Ce Sepa"

Current Job Tithe (or other ident ind information)

NCR SOI 450 nae Bvisnce Expo swlW)

 

 

 

Current work Addre
Bronx Non AN ke WwvS 7 My (04 9)
County, City at / Zip Code
Defendant 2: () b| Kee Of) CXC G) \Ga-to Wnec celSe3 ‘\\ SG Y
Firgt Name Last Name Shield #

Ne cthy Pd'ce De plicheent

Current Job: Ytle (or other identifyingiinformation)

militavW And €e teaches \ened Wea

 

 

Current Work Addtess
Oe WO '!Ce \D \AzA} NY \OO3 2
County, ty! State| 4 Zip Code

Defendant 3: L 2\) bart Pr vvic \ Ovpnd ©

Na AK cif Dee det: YB a

Current Job Jitle (or other identifying information)

US>_ Gwss Bronx EXPles5 J

“Btied. as JU (oF 57

County, fonsnne ‘State’ Zip Code

Defendant 4:

 

First Name Last Name Shield #

 

Current Job Title (or other identifying information)

 

Current Work Address

 

County, City State Zip Code

Page 3
E888 t:18:6V-61888: AI: SBA BRElMEht 6* Fidabesrle? Pagar6 ot G2

V. STATEMENT OF CLAIM

Place(s) of occurrence: q G po (Ge sth PW byowe. N' 4
Date(s) of occurrence: [ ~ (,~ ho \¥

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.

Tt Was Val NERIN Bena Armes Len!

whan Se ast idte the Police: Nath 5

6 EFI 2S Jone Me Vp N Ve Hold wey cet(

CRSSINY ERAS Sp ns Gace 1nedle Bek

SQL. Pee no ASK Com meSMoal  theet& met

NARNAS saint Lf Ve OS i ha | DPnat
ACCRA \

ese

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 4
CRESE HISMAODOBOOSINSRAA Dacanneat 62 File deO42R02E91 OP ayegb 150612

 

 

 

 

 

 

 

 

 

 

INJURIES:

If you were Injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.

Pain! is ye Back, Kneclc, Face. ReldrJ

SOs
\

 

 

 

 

VI. RELIEF

State briefly what money damages or other relief you want the court to order.

Tt asia Sor Wn cl K | (u()(QO, 006, 00.
DAM Aer asad Gy fect

 

 

 

 

 

 

 

 

 

Page 5
C886 1:18-6V-01986-AIN-SBA BBEUMEAE 6? FRE DINSALS° Pages Bt 22

VIL PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by anonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

Lunderstand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

Lalso understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case,

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

Whey J

 

 

 

Dated Plaintiff’s Signature
ShaQve 4 Seth
First Name Middle Initial Last Name

64-09% Wazed Street

Prison Address

Qyees$ NY LoQ17

County, City State) Zip Code

Date on which | am delivering this complaint to prison authorities for mailing:

Page 6
